Citation Nr: 0111613	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-14 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from November 1972 to November 
1975.

This appeal arises from the March 2000 rating decision of the 
VA Regional Office (RO) in Boston, Massachusetts, which 
denied service connection for hepatitis C.  The veteran's 
notice of disagreement (NOD) was received in June 2000.  The 
RO issued the statement of the case (SOC) in June 2000.  The 
veteran's substantive appeal was received in June 2000.


REMAND

The evidence of record demonstrates that the veteran has been 
diagnosed as having hepatitis C.  A letter of December 1999 
from the veteran's private physician, Dr. Bonanno, indicates 
that testing had revealed hepatitis C in November 1999.  The 
veteran maintains that he was treated for acute hepatitis B 
while on active duty in June 1973, at the 97th General 
Hospital in Frankfurt, Germany, and urges that the original 
diagnosis for hepatitis B was incorrect.  He also reports 
that he was exposed to recognized risk factors, including 
receiving tattoos, unprotected sexual relations, and 
intravenous drug use, all in service.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

Prior to rendering a final decision on the issue of service 
connection for hepatitis C, the Board finds that there are 
procedural defects that must be addressed and corrected.

The Board notes that the RO, in its rating decision denying 
service connection for the veteran's claimed disability, and 
in the SOC which was provided to him, determined that the 
veteran's claim of service connection for hepatitis C was not 
well grounded.  Until recently, the RO and the Board were 
required by law to assess every claim, before completing an 
adjudication as to the its merits under substantive law, to 
determine whether it was well grounded.  If the RO determined 
that the claim was not well grounded, it was obligated to 
deny the claim and to assist the claimant no further in 
developing additional evidence pertaining to the claim.  
38 U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Anderson v. Brown, 9 Vet. App. 542, 
546 (1996).  Indeed, if the claim was not well grounded, the 
Board was without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).  Thus, we recognize that the 
RO was acting in compliance with the applicable law at the 
time of its decision.

However, during the pendency of the veteran's claim and 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  This new statute amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims, and repealed the requirement that a claim be 
well grounded.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  It is applicable to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of enactment and not yet finally adjudicated 
as of that date.  See VCAA, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  See also 
Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 (Feb. 22, 
2001).

With respect to VA's duty to assist a claimant in the 
development of his case, the VCAA sets out the following 
pertinent provisions:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(a)).

In this regard, the Board notes that there have been 
references to medical records not otherwise associated with 
the claims file.  In a January 2000 statement, the veteran 
reported that he had received a blood test in 1990.  He 
asserted that the test indicated that he had been exposed to 
hepatitis C.  The veteran maintained that, at that time, 
"the conclusion was reached that I must have been exposed to 
Hepatitis C at the same time I was exposed to hepatitis B," 
and that no further action was taken.  The January 2000 
statement also indicates that the veteran had had a blood 
test in 1998 that indicated "elevated liver function test", 
and that it was determined that he had never had hepatitis B.

In addition, during a February 2000 VA medical examination, 
the examiner noted that, in "1991," the veteran had come 
into contact with blood during the course of his work as a 
firefighter.  As a result, he had been tested at St. 
Elizabeth's Hospital and found to have hepatitis C.  The 
veteran also reported that an employment physical in 1987 had 
revealed elevated liver function tests.  He also indicated 
that he had been tested in 1999 and was found to be positive 
for only hepatitis C.  The examiner noted that the veteran 
had recently been seen by Dr. Cooley from St. Elizabeth's 
Hospital for a liver biopsy, and that results were pending.  
The veteran also indicated that his primary care physician 
was Dr. Bonanno of Stanton Medical Associates.  

The Board notes, however, that records from St. Elizabeth's 
Hospital are not associated with the claims folder.  
Likewise, neither the identified employment physical nor 
current records from Dr. Bonanno are of record.  There is no 
indication that the RO took steps to procure those relevant 
medical records.  The U.S. Court of Appeals for Veterans 
Claims has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes the procurement of medical records 
to which the veteran has made reference.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).  This duty is neither 
optional nor discretionary.  Id.  Thus, the RO must make 
efforts to procure these referenced medical records and 
associate them with the veteran's claims folder.

Further review of the record indicates that, although the 
veteran has been diagnosed with hepatitis C, there is no 
medical opinion as to the etiology of his disorder.  The 
Court has held that the Board, in rendering its final 
decision, must consider independent medical evidence in 
support of recorded findings, rather than provide its own 
medical judgment in the guise of a Board opinion.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  VA's duty to assist 
veterans also includes the procurement of medical opinions 
where necessary.  See Ashley v. Brown, 6 Vet.App. 52 (1993) 
(obtaining an advisory opinion is a viable way for the Board 
to fulfill its duty to assist an appellant).  

Regarding the provision of medical examinations, the VCAA 
states:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A(d)).  Because of the above 
noted deficiency, the Board is without sufficient medical 
evidence to make a finding regarding the veteran's claim.  
The Board therefore believes that a medical opinion, informed 
by as complete an evidentiary record as can reasonably be 
assembled, to determine the etiology of the veteran's 
hepatitis C should be obtained.  Accordingly, the veteran 
should be afforded an additional VA examination, pursuant to 
the development actions outlined below.

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following action:

1.  The RO should request that the veteran 
submit the names and addresses of all VA 
and non-VA medical care providers who have 
treated him since his service separation.  
The veteran should be advised that this 
evidence might include, but not be limited 
to, copies of medical examinations 
(employment, insurance, workers' 
compensation, or otherwise) that may have 
been performed after his service discharge.  
Special emphasis should be placed on the 
report of the 1987 employment examination 
and records from St. Elizabeth's Hospital, 
which were referenced by the veteran.  
After securing the necessary releases, the 
RO should obtain any such records (not 
already on file) and permanently associate 
them with the claims file.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination, in an effort 
to determine the etiology of his claimed 
hepatitis C.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand, must be made available to the 
examiner(s) prior to examination.  Receipt 
and review of the claims folder should be 
acknowledged in the examination report.  
Such tests as the examiners deem necessary 
should be performed.  

a.  First, the examiner should render an 
opinion, based upon all pertinent 
history, records, and test results, as to 
the type of hepatitis, if any, which the 
veteran now has.  If there is any 
uncertainty as to the specific type, 
i.e., hepatitis A, B, C, or other, the 
examiner is requested to differentiate 
among the diagnoses, to the extent 
feasible, and to opine as to the 
diagnosis which is at least as likely as 
not to be correct at the present time.

b.  After determining the correct 
hepatitis diagnosis, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
current hepatitis had its onset during 
his active service.  Further, the 
examiner should provide an opinion, based 
on the veteran's history and the medical 
evidence of record, as to which risk 
factor is the most likely cause. 

c.  Accepted medical principles which 
might affect the examiner's opinion 
regarding the diagnosis and/or the time 
of onset in relation to the first 
indications of liver dysfunction should 
be considered.  A complete rationale 
should be provided for all opinions 
reached.  If the examiner cannot 
determine the most likely etiology, 
cannot determine which among multiple 
risk factors is the cause, or cannot 
determine whether it is at least as 
likely as not that the present hepatitis 
is related to service, he or she should 
so state and explain.  

3.  Following completion of the foregoing, the 
RO should review the claims folder to ensure 
that all development actions have been 
conducted and completed in full.  If any 
development is incomplete, including absence 
from the medical reviews of all opinions 
requested, appropriate corrective action is to 
be implemented.

4.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the above mentioned 
development actions have been conducted and 
completed in full.  In doing so, all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, should be 
completed. 

5.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence applicable law and regulations 
considered pertinent to the issue currently 
on appeal, to include the provisions of 38 
C.F.R. §§ 3.303, 3.307, 3.309 and 38 C.F.R. 
§ 3.655, if appropriate.  An appropriate 
period of time should be allowed or 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
ANDREW J. MULLEN
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).



